Citation Nr: 0115000	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-02 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right hip 
disability, and if so, whether service connection is 
warranted.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from March 1975 to 
November 1975.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for a right hip disability.  The veteran and his spouse 
testified at the RO before a hearing officer in February 
2000.  On a Form 9 filed in January 2000, the veteran had 
requested a hearing before a Board member at the RO.  This 
hearing was scheduled to take place on September 12, 2000, 
but the veteran failed to appear. 


FINDINGS OF FACT

1.  The veteran was last denied service connection for a hip 
disability by a February 1977 RO decision and was given 
notice of said decision and of appellate rights and 
procedures in a letter dated on March 1, 1977.

2.  The veteran did not perfect an appeal concerning the 
February 1977 rating decision.

3.  Evidence received since the February 1977 rating decision 
includes VA treatment records, written statements from the 
veteran and several friends, and the testimony of the veteran 
and his spouse at a local hearing in February 2000. 

4.  Evidence received since the February 1977 rating decision 
has not been considered previously and is so significant that 
it must be reviewed in connection with the current claim.

CONCLUSIONS OF LAW

1.  The February 1977 rating decision which denied service 
connection for a hip disability is final.  38 U.S.C.A. § 7105 
(c) (West 1991).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for a right 
hip disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the time of the RO's February 1977 rating decision, the 
evidence of record included the veteran's service medical 
records, which reflected that in conjunction with a January 
1975 examination, he reported that he had dislocated both 
hips playing football four years before, that this had been 
fixed with pins, and that it had been no trouble since.  The 
veteran denied any history of leg cramps, broken bones, 
arthritis, rheumatism, or bursitis, bone, joint or other 
deformity, or lameness.  Upon examination, the veteran's 
lower extremities, spine, and "other musculoskeletal" were 
normal.  

However, because of his prior hip condition, the veteran was 
referred for an orthopedic consultation, which took place in 
April 1975.  The orthopedist noted that the veteran had 
undergone a Knowles pinning of bilateral slipped capital 
femoral epiphyses four years before, and that he had 
experienced no pain or disability since.  Ranges of motion of 
the veteran's bilateral hip joints were as follows: flexion 
contracture to 0 degrees bilaterally, internal rotation in 
flexion to 10 degrees bilaterally, external rotation in 
flexion to 40 degrees bilaterally, internal rotation in 
extension to 5 degrees bilaterally, and external rotation in 
extension to 35 degrees bilaterally.  The orthopedist noted 
that an X-ray had revealed 4 Knowles pins in the bilateral 
hips with good coverage of the heads.  There was mild post 
displacement of the heads and neck, although the epiphyses 
were completely closed.  The impression was healed bilateral 
slipped capital femoral epiphyses with Knowles pins in situ.  
The veteran was deemed to be fit for service.  

In July 1975, the veteran sought treatment at a dispensary, 
complaining of a sore left hip.  He said that he had twisted 
his hips while running two days before.  The veteran's prior 
history of dislocation was noted.  Examination revealed range 
of motion of the left leg to be within normal limits.  There 
was no edema or crepitus.  The veteran was given Tylenol and 
a limitation of duty (no running) for twenty-four hours.  
Subsequently in July 1975, the limitation of duty (no 
running) was renewed for four days.  

In August 1975, the veteran sought outpatient treatment for 
low back pain, but did not specifically mention any hip 
symptoms.  Subsequently in August 1975, the veteran asked for 
a medical officer's evaluation, stating that he did gunner 
work in artillery and wanted his MOS changed due to his hip 
symptoms.  

The veteran underwent another orthopedic consultation 
examination in September 1975.  Ranges of motion of the 
bilateral hip joints were as follows: flexion contracture to 
0 degrees bilaterally, internal rotation in flexion to 5 
degrees bilaterally, external rotation in flexion to 60 
degrees bilaterally, internal rotation in extension to 5 
degrees bilaterally, and external rotation to 40 degrees 
bilaterally.

The veteran underwent a Medical Board examination in October 
1975.  He reported that since enlistment, he had been unable 
to perform his assigned duties because of continued bilateral 
hip pain which was relieved by rest.  He denied having 
sustained any injury while on active duty.  Examination of 
the hips revealed the absence of a flexion contracture.  
Internal rotation in flexion was to 5 degrees bilaterally, 
external rotation in flexion was full, internal rotation in 
extension was to 5 degrees bilaterally, and external rotation 
to 40 degrees bilaterally.  Trendelenburg tests were negative 
and the veteran's gait revealed a very slight bilateral roll.  

An X-ray revealed an enlarged femoral head on the right with 
slight posterior displacement and a similar appearing left 
femoral head.  There were four retained metallic pins 
traversing the femoral neck on the right well located within 
the femoral head.  There were approximately five thinner 
metallic pins traversing the left femoral neck well located 
within the head.  There was sclerosis of the right and left 
acetabula, greater on the right than on the left.  Early cyst 
formation in the right and left femoral heads was also noted, 
consistent with early degenerative arthritis following 
slipped capital femoral epiphyses.  

The Medical Board concluded that the veteran was unable to 
perform the assigned duties of his rank because of bilateral 
hip pain, secondary to early degenerative changes existing 
prior to enlistment.  He was deemed unfit for full duty by 
reason of physical disability which was neither incurred in 
nor aggravated by a active duty.  The Medical Board 
recommended that the veteran be discharged.

In February 1976, the veteran filed a claim for service 
connection for arthritis of the hips and he underwent a VA 
examination in December 1976.  His prior medical history was 
recounted, and he reported having continued aches and pains.  
An X-ray of the pelvis and hips revealed bilateral healed 
cervical fractures with slight residual femoral deformity and 
degenerative joint disease.  Following the examination, the 
veteran was diagnosed as having bilateral status post-
operative pinning of the femoral heads for slipped capital 
femoral epiphysis and degenerative arthritis of the femoral 
heads bilaterally secondary to slipped capital femoral 
epiphysis. 

By a February 1977 rating decision, the RO denied service 
connection for degenerative arthritis of the femoral heads 
bilaterally secondary to slipped capital femoral epiphysis.  
The basis of this denial was that there was no evidence that 
his preexisting bilateral hip condition had been aggravated 
in service.  The record reflects that the veteran was 
provided notice of the February 1977 rating decision in a 
letter dated on March 1, 1977, but he did not perfect an 
appeal.  Accordingly, the February 1977 rating decision 
became final.  38 U.S.C.A. § 7105(c) (West 1991).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  

In September 1999, the veteran submitted a written statement, 
indicating his wish to reopen his claim for service 
connection for a right hip disability.  The evidence obtained 
in connection with the attempt to reopen includes preprinted, 
undated typewritten statements from seven individuals, who 
indicated that they had known the veteran for a period 
ranging from 14 to 29 years.  Each of the statements includes 
the following text: 

[The veteran] did not appear to be having 
any difficulty walking or problems with 
his limbs the last time I saw him prior 
to his enlisting in the service.  Since 
he has come home, from the service, he 
has a decided limp in his walk.  

The evidence also includes VA medical records and the 
testimony of the veteran and his spouse at a local hearing in 
February 2000. 

The Board concludes that the veteran has presented new and 
material evidence, in the form of the seven typewritten lay 
statements he submitted with his claim to reopen in September 
1999.  Evidence received subsequent to a final rating 
decision is presumed credible for the purposes of reopening a 
veteran's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

In this case, the seven lay statements are from individuals 
who assert that they saw the veteran prior to service 
(displaying no difficulty walking) and that since his return 
home, they had observed a "decided limp."  For purposes of 
reopening the veteran's claim, the Board finds that these 
statements are neither inherently false or untrue, and that 
they are clearly within the competence of lay persons (i.e., 
these individuals are merely recounting what visible symptoms 
they observed, rather than attempting to medically diagnose 
the veteran's condition or opining whether his preexisting 
hip condition was aggravated in service).  The petition to 
reopen is granted.  Accordingly, consideration may be given 
to the entire evidence of record without regard to any prior 
denial. 

ORDER

The veteran's claim of entitlement to service connection for 
right hip disability has been reopened.  The appeal is 
granted to this extent, subject to the following remand 
directions of the Board. 

REMAND

Additional development is needed prior to appellate 
disposition of this case.

As detailed above, the claims file includes several lay 
statements suggesting that the veteran's preexisting (and 
apparently asymptomatic) hip condition was aggravated during 
his period of active duty, leading him to walk with a 
"decided limp" upon discharge.  These statements suggest 
that the veteran's right hip condition may have been 
aggravated during his period of active duty.  While the 
veteran underwent a VA orthopedic examination in December 
1976, the examiner did not proffer an opinion as to whether 
the veteran had a preexisting hip condition which was 
aggravated during service.  A new VA orthopedic examination 
is therefore necessary.  

To ensure that the veteran's claim will receive a fully 
informed evaluation, clinical data reflecting any treatment 
of the veteran's right hip, since February 1977 (the date of 
the final RO rating decision), must be obtained and reviewed.  
38 C.F.R. §§ 4.1, 4.2 (2000).  The veteran indicated in his 
claim to reopen that he was scheduled for a hip replacement 
procedure at a VA medical facility.  If this procedure was 
undertaken, the RO should obtain all relevant surgical and 
hospitalization records and associate them with the claims 
file.  

In addition to the foregoing, this Remand will also give the 
regional office (RO) an opportunity to consider the 
implications that the Veterans Claims Assistance Act of 2000, 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) has on 
this claim.  The VCAA was signed into law in November 2000, 
and it redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  Since this change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date, it applies to the current 
appeal.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Although the Board has already identified above the 
additional development it believes to be necessary in the 
veteran' current appeal, the responsibility to fulfill the 
duty to assist and notification requirements of the VCAA is 
primarily a function of the RO in the first instance, and it 
will be left to that body to determine whether even further 
development is necessary in this case.  (This should be 
determined in a manner consistent with guidance that is 
provided by the Department, including, General Counsel 
precedent opinions, as well as any binding and pertinent 
court decisions that are subsequently issued.)

Accordingly, this case is REMANDED for the following:

1.  Any pertinent VA medical records 
documenting treatment of the veteran's 
right hip disability, subsequent to 
February 1977, which have not already 
been associated with the claims file, 
should be obtained and made part of the 
record.  If the veteran has actually 
undergone a right hip replacement, the 
RO should obtain all relevant surgical 
and hospitalization records. 

2.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of private sources of any 
treatment he has received for right hip 
symptoms since February 1977.  After 
obtaining the appropriate releases, 
copies of the records should be obtained 
and associated with the claims folder.  

3.  Following completion of the above 
actions, the veteran should be afforded a 
VA orthopedic examination.  The claims 
folder, including the veteran's service 
medical records and this Remand, must be 
made available to the examiner for review 
before the examination.  All indicated 
tests and studies should be performed.  

The examiner should respond to the 
following:

a.  Does the veteran have a current 
right hip condition?

b.  If so, is it related to the 
right hip problems noted in service?  
(If not, the inquiry may stop.)  

c.  If the veteran currently has a 
right hip disability that is related 
to the hip complaints noted in 
service, is it also related to the 
right hip problems noted prior to 
service?  (If not, the inquiry may 
stop.)  

d.  If the current right hip 
disability is related to the in-
service and pre-service right hip 
problems, the examiner should opine 
whether it is at least as likely as 
not that the veteran's pre-service 
right hip condition underwent an 
increase in severity during active 
duty.  If so, the examiner should 
opine as to whether it is 
undebatable that the increase in 
severity was due to the natural 
progress of the condition.   

If the examiner agrees or disagrees with 
any opinion of record, he or she should 
give the reasons therefore. 

4.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  

5.  The RO should also ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed with 
respect to the veteran's claim for 
service connection.

6.  When the above developments have been 
completed, the case should be reviewed.  
If the decision concerning entitlement to 
service connection for a right hip 
disability remains adverse to the 
veteran, he and his representative (if 
any) should be issued a supplemental 
statement of the case.  The veteran and 
his representative (if any) should be 
afforded the requisite opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

 

